Considering the fact that this is a summary proceeding, where prompt action is necessary, we find no question of law is presented which requires reversal. (Election Law [Cons. Laws, ch. 17], §§ 330, 335.)
The Supreme Court made "such order as justice may require," within the contemplation of the Election Law. (§ 330.) To order a new trial at this time for technical errors not affecting substantial rights would be a futility.
The order should be affirmed.
POUND, Ch. J., CRANE, O'BRIEN, HUBBS, CROUCH and LOUGHRAN, JJ., concur; LEHMAN, J., not sitting.
Order affirmed. *Page 609